DETAILED ACTION
This action is responsive to the claims filed on October 8th, 2019. Claims 1-9 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because  it is over 150 words, uses implied language, and is directed towards the purported merits of the invention.  Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The temperature sensors are only pictured in the embodiment where they are placed on each group of the cooling plates however Claim 1 recites other embodiments including:  a common part, close to an inner side of the testing chamber, of all electronic cooling plates, or the chamber wall, or cooling fins, close to the interior of the testing chamber, of the electronic cooling plates which also need to be pictured.
The aforementioned cooling fins are not shown.
The temperature sensors are claimed as being “close” to an inner wall of the test chamber however the drawings show the sensor on an outside of the test chamber. View 112(b) rejections.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: The "main controller" in claims 1-10 and the “cooling plate control unit” in claims 1-10. The function of the main controller is described in paragraphs 31, 32, 34-38 and 41 in applicant’s description. The function of the cooling plate control unit is described in paragraphs 30, 31, 33-36 and 41 of applicant’s description. The structure of said controller and control unit appear to be missing from applicant’s specification, please view 112a/b rejections. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1-10 recite the limitation “main controller”.  The term “controller,” being a non-structural term that is a substitute for the term "means," invokes a claim interpretation under the guise of 35 USC § 112(f), which requires a reliance on the corresponding disclosure to provide the limits on the structure, material or act that performs the claimed function.  The disclosure must show with reasonable clarity to one skilled in the art that applicant was in possession of the invention as claimed.  Possession is shown by describing the claimed invention with all limitations.  Here, the main controller, including its function, is discussed in paragraphs 31, 32, 34-38 and 41.  However, the corresponding structure that is capable of performing the claimed function of the main controller is not provided in the specification.  A mere restatement of the function in the specification without more description of the means that accomplish the function, is a failure to provide adequate written description for a § 112(f) limitation claim interpretation.  Because the specification fails to provide an adequate description of a structure for the insert claimed element, 
Claims 1-10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1-10 recite the limitation “cooling plate control unit”.  The term “control unit,” being a non-structural term that is a substitute for the term "means," invokes a claim interpretation under the guise of 35 USC § 112(f), which requires a reliance on the corresponding disclosure to provide the limits on the structure, material or act that performs the claimed function.  The disclosure must show with reasonable clarity to one skilled in the art that applicant was in possession of the invention as claimed.  Possession is shown by describing the claimed invention with all limitations.  Here, the control unit, including its function, is discussed in paragraphs 30, 31, 33-36 and 41.  However, the corresponding structure that is capable of performing the claimed function of the main controller is not provided in the specification.  A mere restatement of the function in the specification without more description of the means that accomplish the function, is a failure to provide adequate written description for a § 112(f) limitation claim interpretation.  Because the specification fails to provide an adequate description of a structure for the insert claimed element, the boundary of claim is not clearly defined.  A claim without clear defined boundaries is rendered indefinite.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “Main Controller” in Claim(s) 1-10 render the claim(s) indefinite.  One of ordinary skill in the art at the time of the invention would not understand the scope of the claimed invention when read in light of the specification. The lack of disclosure regarding the limitation "main controller” as called for in independent claim 1 creates such an inconsistency between the claims and the description that it prevents a skilled artisan from understanding the scope of the independent claims (MPEP § 2173.03). As discussed in the 112(f) section the term controller invokes a 112(f) interpretation. As stated in the 112(a) section above there is no corresponding structure in the specification to enable the claimed functions of the main controller. 
Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “Cooling plate control unit” in Claim(s) 1-10 render the claim(s) indefinite.  One of ordinary skill in the art at the time of the invention would not understand the scope of the claimed invention when read in light of the specification. The lack of disclosure regarding the limitation "cooling plate control unit” as called for in independent claim 1 creates such an inconsistency between the claims and the description that it prevents a skilled artisan from understanding the scope of the independent claims (MPEP § 2173.03). As discussed in the 112(f) section the term controller invokes a 112(f) interpretation. As stated in the 112(a) section above there is no corresponding structure in the specification to enable the claimed functions of the cooling plate control unit. 
Claims 5 and 6 recite the limitation "the electronic cooling plate which generates the failure" and “the failure”.  There is insufficient antecedent basis for this limitation in the claim. For the sake of prosecution it will be interpreted that claim 5 reads “an electronic cooling plate which generates a failure.” Since claim 6 depends on Claim 5 the amendment suggested above would remedy the lack of antecedent basis. 
Claim 7 recites the limitation "the electronic cooling plate which generates the failure".  There is insufficient antecedent basis for this limitation in the claim. For the sake of examination it is interpreted that the claim reads "an electronic cooling plate which generates a failure". 
The term "close" in claim 1 is a relative term which renders the claim indefinite.  The term "close" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The drawings show the temperature sensors on the outside of the chamber so it is indefinite h For the sake of prosecution it is interpreted that the claim reads “mounted on a part on an inner side.”
Claim 3 recites the limitation "whether the electronic cooling plate".  There is insufficient antecedent basis for this limitation in the claim. Claim 1 only recites “electronic cooling plates” therefore it is indefinite which electronic cooling plate Claim 3 is refereeing to. For the sake of prosecution it is interpreted that the claim reads “whether the electronic cooling plates.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US9804071) in view of Maeda (WO2013/042553, a translation has been provided with the office action), Luo et al. (CN104538866, hereinafter referred to as Luo, a translation is provided with the office action) and Virtanen et al. (WO2017/162917, hereinafter referred to as Virtanen, a translation is provided with the office action).
With regards to Claim 1, Inoue discloses an electronic cooling anti-condensation system (1, Fig. 1 and Paragraph 11 the system comprises a dehumidifying Peltier device which is interpreted as an electronic cooling anti-condensation device), comprising a testing chamber (11, Fig. 1), wherein the system further comprises: electronic cooling plates (131, Fig 1), used for cooling and/or heating (Paragraphs 19 and 22), wherein there is at least one electronic cooling plate (131, Fig ), the electronic cooling plate is respectively mounted on a chamber wall of the testing chamber (131 is clearly mounted on the chamber wall in fig.1 Paragraph 11), and one end part (132, Fig. 1) of the electronic cooling plate dissipates heat outside the testing chamber (Paragraph 11) while the other part thereof (133, Fig. 1) is fixed on the chamber wall or the interior of the testing chamber (Paragraph 11); temperature sensor (Paragraph 14), used for detecting temperature of the electronic cooling plate (Paragraph 14), wherein the temperature sensor is mounted on a part, on an inner side of the testing chamber (Paragraph 14), of the electronic cooling plate; a cooling plate control unit (136, Fig. 1), used for controlling operation and/or stop of the electronic cooling plate (Paragraph 14), wherein the cooling plate control unit is electrically connected with the corresponding electronic cooling plate one to one (Fig. 1); and a main controller (14, Fig. 1), electrically connected to the temperature sensor, and the cooling plate control unit (Fig. 1 Main controller is electrically connected to the cooling plate control unit which is electronically connected to the temperature sensor and thus the main controller is electrically connected to the sensors as well), and used for controlling the cooling plate control unit to reduce the output powers of the electronic cooling plates according to a set point (Paragraph 14).

Maeda teaches a cooled chamber (Fig. 1) that includes electronic cooling pates (35, Fig. 1) placed on the housing of the chamber. The multiple cooling plate groups are controlled via a controller and corresponding driving circuits (40/41/45-48, Fig. 2 and Lines 125-146). Lines 141-146 of Maeda states that the cooling plates can be provided as groups of cooling plates each group comprising two individual cooling plates but the number of plates can be changed according to system requirements.
A person of ordinary skill in the art would have found it obvious to modify the cooling plates of Inoue by providing them in multiple groups of cooling plates coupled to the housing of the chamber, as taught by Maeda, in an attempt to improve the performance of the system as required by system specification. Furthermore MPEP section 2144.VI.B holds that mere duplication of parts is an obvious modification. A person of ordinary skill in the art would have then found it obvious to further modify the combination by coupling each of the cooling plate groups to respective cooling plate control units and 
	Luo teaches a temperature and humidity sensor (Paragraph 24), used for detecting a temperature and a humidity of the interior of the testing chamber (A temperature and humidity sensor is inherently used for measuring temperature and humidity. Since the sensor is in the housing said measured temperature and humidity is interpreted as being measured within the interior of the chamber), wherein the temperature and humidity sensor is mounted at the interior of the testing chamber (Paragraph 24); a main controller being electrically connected to the temperature and humidity sensor (Paragraph 24), and used for calculating a dew point value of the air in the testing chamber according to a temperature value and a humidity value of the interior of the testing chamber acquired by the temperature and humidity sensor (Paragraph 32) and controlling electronic cooling plates (Paragraph 32 states electronic refrigerating elements which are interpreted as electronic cooling plates) to reduce the output powers of the electronic cooling plates if the dew point value of the air is greater than a pre-determined threshold (Paragraph 32 this would be the case where TN the threshold value is less than TL, the dew point temperature, where the electronic cooling plate stops working i.e. the output power is reduced), wherein the pre-determined threshold is a temperature T1 +n C (This correlates to Luo’s TN + ATD1 Paragraph 32. Examiner notes the relationship TN < TL – ATD1 is the same as TN + ATD1 < TL i.e. T1 + N < Dew point). Luo paragraph 16 states this system reduces power consumption. 
	A person of ordinary skill in the art would have found it obvious to modify the system of the combination of Inoue and Maeda by adding a temperature and humidity sensor inside the chamber, coupling said sensor to the main controller and configuring the main controller to calculate a dew point based on the readings of the sensor, and using said dew point as a comparison to a threshold value 
With regards to Claim 1 the combination of Inoue, Maeda and Luo is silent towards TN being the temperature of the electronic cooling plates acquired by the temperature sensor, and that n is greater than 0 and less than or equal to 10.  
	Virtanen teaches a similar method of controlling condensation and humidity where a calculated dew point is compared to a measured temperature of a condensing surface (Lines 118-124).(Examiner notes It is interpreted that the inner surface of the electric cooling plates act as a condensing surface as there is a drip plate to capture fallen condensation as illustrated by the base reference Inoue, and therefore their temperature can be used as a measured condensing surface temperature and further used for the control Determination.). Lines 125-137 of Virtanen teach a control relationship where if the measured temperature of the condensing surface is less than a calibrated dew point temperature the output power is reduced, following the relationship l < TD + Safety Value. Virtanen states that a safety value of N between 0 and 3C can be used but can be zero or negative (Lines 106-116, this leaves an exemplary relationship of I < TD – 3c or I + 3c < TD). Virtanen states this system allows for finer control of the final set temperature of the condensing surface (Lines 106-109). 
	It would have been obvious to one of ordinary skill in the art to modify the system of the combination of Inoue, Maeda and Luo by configuring the control unit to use the measured condensing surface temperature, i.e. the reading from the temperature sensors attached to the electronic cooling plates, plus a safety value of n which is in the range from 0 to 3c as the threshold value for controlling the electronic cooling plates, as taught by Virtanen, so that the final temperature of the cooling plates can be more finely tuned. 
	With regards to Claim 2 the combination of Inoue, Maeda, Luo and Virtanen discloses the electronic cooling anti-condensation system according to claim 1, Page 2 of 6Applicant: Dongguan City Simplewell Technology Co., LtdPCT Appl. No. : PCT/CN2018/098217PCT Filing Date : 2 August 2018Docket No.: KC33712Date: 2 October 2019wherein after obtaining a temperature .  
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Inoue, Maeda, Luo and Virtanen as applied to claim 1 above, and further in view of Kobayashi et al. (EP2813838B1, hereinafter referred to as Kobayashi, a translation is provided with the office action).
With regards to Claim 3 the combination of Inoue, Maeda, Luo and Virtanen discloses the electronic cooling anti-condensation system according to claim 1, but is silent towards the cooling plate control unit is further used for judging whether the electronic cooling plates operates regularly by detecting an output power, a current or a voltage of the electronic cooling plate.  
Kobayashi teaches a test chamber system (Fig. 2) including an electric heater (23, Fig. 3). The system includes an abnormality detector which measures the power output to the electric heater during stable conditions (Paragraph 44) and compares it to a working power value (Paragraph 45). If the abnormality detector determines the electronic heater is not operating regularly (i.e. different power than expected) it sends a signal to a main control to alert the user (Paragraphs 57-59). 
A person of ordinary skill in the art would have found it obvious to modify the cooling plate control unit of the combination of the combination of Inoue, Maeda, Luo and Virtanen, by configuring it to measure the output power to the electronic cooling plate and compare it to a reference regular operation power value and outputting a signal to the main controller to set off an alarm, as taught by Kobayashi, so that the user can be alerted and prevent further reduction in performance or failure. 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Inoue, Maeda, Luo and Virtanen  as applied to claim 1 above, and further in view of Luo et al. (CN101551179, hereinafter referred to as Luo 2, a translation is provided with the office action).

Luo 2 teaches a system for controlling a multiple semiconductor refrigerators (6, Fig. 1, interpreted as electronic cooling plates) that includes a main controller (9, Fig. 1) connected to a cooling plate control unit (8, Fig. 1) and safety modules (1, 10 and 7. The term module is interpreted as being software and/or hardware which are interpreted as being capable of being run on the main controller or the cooling plate control unit). Paragraph 52 states that the main controller is used to shut off power to a cooling plate that generates a failure via the cooling plate control unit. If it is detected that the other cooling plates in the system are operating normal the system continues to regularly operate the normally functioning cooling plates (Paragraph 52). The failure is detected by a safety detection module (10, Fig. 1) coupled to the cooling plates (Fig. 1). Paragraph 66 sates this system improves the safety of the refrigeration system.  
A person of ordinary skill in the art would have found it obvious to modify the main controller and cooling plate control unit of the combination of Inoue, Maeda, Luo and Virtanen by adding control logic where the main controller shuts off power to the working circuit of an electronic cooling plate which generates a failure while maintaining power to normally operating cooling plates, and providing the control logic to the cooling plate control unit to detect said failure, as taught by Luo 2, so that the safety of the system is improved.
Claims 5, 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Inoue, Maeda, Luo and Virtanen  as applied to claim1 above, and further in view of Luo 2 (CN101551179).
With regards to Claims 5 and 6, the combination of Inoue, Maeda, Luo and Virtanen discloses The electronic cooling anti-condensation system according to claim 1, but is silent towards the main controller is further used for prompting a serial number of an electronic cooling plate which generates a failure when the cooling plate control unit detects that the electronic cooling plate generates the failure,  And wherein the main controller identifies the serial number of the electronic cooling plate which generates the failure by detection of the cooling plate control unit and/or detection of the temperature sensors.  
Luo 2 teaches a system where a maintenance table is used to index a number corresponding to an electronic cooling plate being used in the system and a status code attached to said cooling plate index number (Paragraph 53, a serial number is interpreted as a number which is used to identify a specific part. This index number is interpreted as being a serial number.) Paragraph 62 states that a main controller (9, Fig. 1) polls each electronic cooling plate, and if there is a failure detected it sets the flag of the corresponding electronic cooling plate and sets an alarm state. This alarm state is interpreted as prompting a serial number which corresponds to a failure flag (Since the controller polls each electronic cooling plate based on its serial number to set the flag it is interpreted as identifying the serial number of the plate which generates the failure). Paragraph 48 states a module (10, Fig. 1. The term module is interpreted as being software and/or hardware which are interpreted as being capable of being run on the main controller or the cooling plate control unit) coupled to the electronic cooling plates (6, Fig. 1) detects the failure of the cooling plate. Paragraph 66 sates this system improves the safety of the refrigeration system. 

With regards to Claim 9, the combination of Inoue, Maeda, Luo and Virtanen discloses the electronic cooling anti condensation system according to Claim 6 and further discloses An anti-condensation method for wherein the method comprises the following steps: (1), by the temperature and humidity sensor, acquiring a temperature and a humidity of the interior of the testing chamber in real time (Paragraph 32 of Luo controller monitors the sensor readings and is therefore interpreted as in real time. Although the modification of Inoue by Luo was directed towards the structure and use of the temperature humidity sensor, it in interpreted that the method of using the temperature and humidity sensor is inherently disclosed by the combination), and by the temperature sensors (Paragraph 14 of Inoue), detecting temperatures of the electronic cooling plates in real time (Paragraph 14 of Inoue, it is interpreted that the structure of the sensors being coupled to the electronic cooling plates and the description of Inoue discloses the method of using said temperature sensor): and (2), calculating a dew point value of the air in the testing chamber according to the temperature and the humidity (Paragraph 32 of Luo, this is the same language used in the apparatus Claim 1, therefore the structure and use disclosed by the combination is interpreted as also disclosing the method step), which is obtained by the main controller and acquired by the temperature and humidity sensor (Paragraph 32 of Luo), of the interior of the testing chamber (Paragraph 32 of Luo), wherein, if the dew point value of the air is greater than a pre-determined threshold (Paragraph 32 of Luo, again this is the same language used in apparatus claim 1, therefore the modification in view of Luo also discloses the method of dew point .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Inoue, Maeda, Luo and Virtanen as applied to claim 1 above, and further in view of Tsai et al. (US2017/0282679, hereinafter referred to as Tsai).
With regards to Claim 7 the combination of Inoue, Maeda, Luo and Virtanen discloses The electronic cooling anti-condensation system according to claim 1, but is silent towards the main controller is further used for repeatedly activating a working circuit of a changed electronic cooling plate after an electronic cooling plate which generates a failure is changed.  
It is well known in the art of electronic cooling to replace an electronic cooling plate which fails with a new electronic cooling plate. Tsai teaches a cooling device which uses electronic cooling plates (Paragraph 5).  Paragraph 7 clearly shows it is known to replace electronic cooling plates when they have failed. 
A person of ordinary skill in the art would have found it obvious to remove a failed electronic cooling plate and replace it with a new functioning electronic cooling plate, as evidenced by Tsai, so that the cooling operation can be continued after a failure. Since the main control unit controls the activation of the working circuit of the electronic cooling plates during use it is interpreted that the main controller . 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Inoue, Maeda, Luo and Virtanen  as applied to claim 1 above, and further in view of Criss et al. (US2009/0014548, hereinafter referred to as Criss).
With regards to Claim 8, the combination of Inoue, Maeda, Luo and Virtanen discloses the electronic cooling anti-condensation system according to claim 1, but is silent towards a first temperature sensor is mounted at the exterior of the testing chamber and is used for detecting an ambient temperature, and if the ambient temperature is lower than the dew point of the air in the testing chamber, the main controller prompts a possible condensation risk of a testing chamber sampling opening and/or performs a temperature regulation process on a sampling pipe.
Criss teaches an enclosure (10, Fig. 1) with a first temperature sensor (40, Fig. 1) mounted at the exterior of the enclosure and is used for detecting an ambient temperature (Paragraph 20) and an external humidity sensor (50, Fig. 1 and paragraph 20) if the ambient dew point is lower than the temperature of the air in the enclosure measured by an internal temperature sensor (30, Fig. 1), the system, prompts a possible condensation risk during an enclosure opening (Paragraph 21). Paragraphs 7 and 8 state that using a condensation risk alert reduces the risk of condensation forming which can damage the items housed in the enclosure. 
A person of ordinary skill in the art would have found it obvious to modify the system of the combination of Inoue, Maeda, Luo and Virtanen by providing an ambient humidity sensor, and a first temperature sensor mounted outside the chamber to calculate a dew point of ambient temperature outside the chamber and an internal air temperature sensor to measure the temperature inside the chamber, and comparing the internal temperature to the ambient dew point, and configuring the main controller to alert a user of a possible condensation risk due to opening the chamber, as taught by Criss, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRIGO ROYO whose telephone number is (313)446-6657.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/R.R./Examiner, Art Unit 3763                                                                                                                                                                                                        




/EDWARD F LANDRUM/               Supervisory Patent Examiner, Art Unit 3763